In a separation action, the plaintiff wife appeals from an order of the Supreme Court, Queens County, dated November 27, 1961, which denied her motion for sequestration of pension payments due to defendant husband from the Police Pension Fund of the City of New York, and for other relief. Appeal dismissed, without costs, and without prejudice to a new application by plaintiff at Special Term, if she be so advised, for the relief sought herein (see Wolbert v. Wolbert, 15 A D 2d 930). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.